Pee Cueiam,
In this case a verdict was rendered by the jury in favor of the plaintiff for the land described in the writ to be released upon payment of $141.89 within sixty days. The plaintiff being dissatisfied with the verdict appealed to this court where his nineteen assignments of error were duly considered and passed upon. The result of the examination of the assignments was a failure to discover in either of them any warrant for a reversal of the judgment entered by the learned court below. The assignments are therefore dismissed and the judgment entered as aforesaid is affirmed.